Appellant was tried and convicted, by the court, sitting without a jury, upon an affidavit charging, essentially, that he, with others, "did, without just cause or legal excuse for so doing, enter into a combination, conspiracy, agreement, arrangement or understanding for the purpose of hindering, delaying, or preventing C.P. Hansel from carrying on a lawful business, to-wit, the business of building houses."
It will be noted that the affidavit charged accurately a violation of the terms of Section 54 of Title 14 of the Code of 1940.
But a single question worthy of note is apparent on the appeal: Whether or not said Code Section is in violation of the provisions of either the State or Federal Constitution, and hence void.
Believing that the section was unconstitutional, we, on Feb. 20, 1943, certified to our Supreme Court the categorical question, under the provisions of Code 1940, Tit. 13, Sec. 98.
A copy of our said certification (omitting the style of the appeal) follows, to-wit: "To the Supreme Court of Alabama:
"There is pending in our Court an appeal styled as above, wherein it was charged against appellant in the proper way, that he violated the terms of Code 1940, Title 14, Sec. 54.
"Said Code section, omitting, as unimportant, the title, is in the following language, to-wit: 'Two or more persons who, without a just cause or legal excuse for so doing, enter into any combination, conspiracy, agreement, arrangement, or understanding for the purpose of hindering, delaying, or preventing any other persons, firms, corporation, or association of persons from carrying on any lawful business, shall be guilty of a misdemeanor.'
"It is sufficient that we say that the case was tried by the court, sitting without a jury, and that there was ample evidence to support the judgment finding appellant guilty.
"The sole question on this appeal is as to whether or not the section of the Code quoted in the beginning of this certification is in violation of either the Constitution of Alabama or the Constitution of the United States — and hence void.
"This question was properly raised in the court below, and decided against appellant's contentions. If this decision was correct, the judgment should be affirmed. If it was incorrect it should be reversed, and a judgment here rendered discharging appellant from custody.
"Being of the opinion that said Code section is subject to the same vice as the section of the Code of 1923 held void by the Supreme Court of the United States in *Page 128 
the case of Thornhill v. State, 310 U.S. 88, 60 S. Ct. 736,84 L. Ed. 1093, but being without authority to declare same unconstitutional, we hereby certify the question to you:
"Is or not Section 54 of Title 14 of the Code of 1940 invalid because in violation of any provision of the Constitution of Alabama or of the Constitution of the United States?
"For your convenience the record submitted here in the appeal in question is handed to you with this. (Code 1940, Tit. 13, Sec. 87 (?)."
On Feb. 24, 1943, the Supreme Court answered our said certification — a copy of which answer the reporter will set out in the report of this case.
It will be observed the Supreme Court concluded its said answer with the, to us, conclusive (Code 1940, Tit. 13, Sec. 98) sentence: "We are of opinion and declare that the statute in question is not a violation of the provisions of the state or federal constitutions."
There being no error in the conduct of the trial of the case in the court below, it results the judgment must be affirmed. Code 1940, Tit. 13, Sec. 95.
It is so ordered.
Affirmed.